DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18: the recitations of “the housing” and “the ends” are suggested to be recited as --the elongated housing-- and --the first and second ends--, respectively, so as to avoid any confusion of antecedent basis. 
Claims 19 and 20 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub. No. 2007/0202151 A1).
Claim 1. Lee discloses an implantable device for intraperitoneal drug delivery comprising: 

Claim 3. Lee discloses the device of claim 1, wherein the housing has a length from about 25 mm to about 100 mm ([0053]; i.e., since Lee discloses that the device having a length from the claimed range with 1 cm to about 10 cm).
Claim 5. Lee discloses the device of claim 1, wherein the drug comprises more than 70 percent of a total volume of the device such as in the embodiment of the device of Lee illustrated in Fig. 6 ([0094]) since volume of the linear body device of Fig. 6 is in the drug reservoir without the volume of additional rings of Fig. 5A-5B adding to the total volume.
Claim 6. Lee discloses the device of claim 1, wherein the housing comprises one or more apertures ([0063]-[0069]) for releasing the drug in a solubilized form ([0079]).
Claim 7. Lee discloses the device of claim 1, wherein the drug comprises a chemotherapeutic agent ([0084]).
Claim 8. Lee discloses the device of claim 1, wherein the drug comprises cisplatin ([0084]).
Claim 14. Lee discloses the device of claim 8, wherein the housing comprises a first end (i.e., one end of the tube), a second end (i.e., the other end of the tube), and an annular wall defined between the first and second ends (i.e., wall of the tube), wherein the reservoir is defined by an inner surface of the annular wall (i.e., inner surface of the wall of the tube) ([0059]).
Claim 15. Lee discloses the device of claim 14, wherein the annular wall comprises silicone and has one or more apertures extending therethrough ([0069]).
Claim 16. Lee discloses an implantable device for intraperitoneal delivery of cisplatin, the device comprising: an elongated housing  (i.e., tube) defining a reservoir ([0059]) that contains cisplatin ([0084]; i.e., cisplatin is one of the drugs) in a solid or semi-solid form ([0078]; i.e., one of the form of the drug formulation), wherein the device is configured to be wholly deployed within the peritoneal cavity of a patient ([0109]; i.e., the disclosed device is capable of being implanted in the peritoneal cavity) and continuously release a therapeutically effective amount of the cisplatin over a period of at least 24 hours ([0113]; i.e., intravesical drug delivery device is capable of being used for continuous release of a desired quantity of drug over a desired period including over an extended period of 24 hours).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in alternative, under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2007/0202151 A1).
Claim 2. Lee discloses the device of claim 1, wherein the housing comprises an elastomeric tube ([0039]) having an outer diameter of about 0.6 mm to 0.9 mm ([0053]; i.e., outer surface having diameter of 600µm to 900µm). Therefore, Lee discloses the housing comprising an elastomeric tube having an outer diameter being about 1mm (since 0.9mm is about 1mm). 
Alternatively, even if the disclosure of an outer diameter being 0.9 mm ([0053]) cannot be interpreted as being “about 1 mm” as claimed, Lee further discloses the specific dimension of the device can be selected by one skilled in the art through known theoretical calculations and/or routine experimentation in order to achieve a given particular target dosage of a drug and for implantation in a particular body cavity for treatment ([0054]). It is noted that the instant disclosure also does not appear to provide criticality for the claimed range of outer diameters. First, while the instant disclosure discloses that certain embodiments having the device housing with an outer diameter from about 1 mm to about 5 mm (instant pg. 9, lines 23-24), the instant disclosure further discloses that the portion of the device implanted within the peritoneal cavity may have dimensions that do not exceed 3 mm in width or diameter (instant pg. 9, lines 20-21). Moreover, the instant disclosure also discloses that the desired dimensions may be calculated from experimental data (instant pg. 9, lines 27-28) including for example, an outer diameter of 8 mm (instant pg. 10, lines 27-28). Therefore, the instant disclosure does not appear to provide criticality for the claimed range of outer diameters. Instead, it appears that the specific outer diameter of the device depends on the particular use of the device, such as amount of drug for the treatment and the size of the recipient of the device (i.e., a mice as compared to a human). Hence, it also would have been obvious to one of ordinary skill before 
Claims 9 and 17. Lee discloses the devices of respective claims 8 and 16, wherein since the device of Lee is capable of delivering drug providing extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]), the device of Lee is capable of releasing the cisplatin in vitro at a rate from about 15 mg/day to about 50 mg/day in phosphate buffered saline at 37° C.
Alternatively, even though Lee does not explicitly recites that the release of the desired quantity of drug over the desired period of time being specifically the claimed release rates, such feature would be obvious to one of ordinary skill in the art. First, it is noted that Lee explicitly discloses that the drug formulation may be a solid or semi-solid ([0078]) and that one of the drug to be delivered by the drug delivery device is cisplatin ([0084]). Lee further discloses that the rate and total amount of drug delivered by the device depends on the surface area of the body of the device and permeability of the construction of the body, such as the number of apertures and total mass of drug pay load ([0054]), coating the device body to modulate water permeability to control the rate of release ([0055]), changing the size of the aperture(s) ([0067]), degradation rate of a degradable membrane disposed over the aperture(s) ([0070]-[0075]). Lee also discloses that the device being capable of being used in a treatment method in vitro at a rate from about 15 mg/day to about 50 mg/day in phosphate buffered saline at 37° C since this is a given particular target dosage of a drug (i.e., 15 mg/day to about 50 mg/day of cisplatin) in a particular cavity (i.e., in vitro in phosphate buffered saline at 37° C). 
Claim 10. Lee discloses the device of claim 8, wherein since the device of Lee is capable of delivering drug providing extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]), the device of Lee is capable of releasing the cisplatin in vivo at a rate from about 0.6 mg/hour to about 2.5 mg/hour.
Alternatively, even though Lee does not explicitly recites that the release of the desired quantity of drug over the desired period of time being specifically the claimed release rates, such feature would be obvious to one of ordinary skill in the art. First, it is noted that Lee in vivo). 
Claim 11. Lee discloses the device of claim 8, wherein since the device of Lee is capable of delivering drug providing extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]; including 7 days) and that the device can be implanted in the peritoneal cavity ([0109]), Lee is capable of maintaining a concentration of the cisplatin in the peritoneal fluid of the patient of at least about 0.5 μg/mL for at least 7 days, while releasing at an average rate of no more than 5 mg/day.
Alternatively, even though Lee does not explicitly recites that the release of the desired quantity of drug over the desired period of time being specifically the claimed release rates, such feature would be obvious to one of ordinary skill in the art. First, it is noted that Lee explicitly discloses that the drug formulation may be a solid or semi-solid ([0078]) and that one of the drug to be delivered by the drug delivery device is cisplatin ([0084]). Lee further discloses that the rate and total amount of drug delivered by the device depends on the surface area of the body of the device and permeability of the construction of the body, such as the number of apertures and total mass of drug pay load ([0054]), coating the device body to modulate water permeability to control the rate of release ([0055]), changing the size of the aperture(s) ([0067]), degradation rate of a degradable membrane disposed over the aperture(s) ([0070]-[0075]). Lee also discloses that the device being capable of being used in a treatment method to provide extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]; i.e., including specifically as example 7 days). Moreover, Lee also discloses “given a particular target therapeutic dosage of a drug and acceptable implant dimensions for a particular body cavity and route of implantation, one skilled in the art can select appropriate materials of construction and an appropriate structural 
Claim 12. Lee discloses the device of claim 11, wherein since the device of Lee is capable of delivering drug providing extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]; including 7 days) and that the device can be implanted in the peritoneal cavity ([0109]), Lee is capable of releasing cisplatin at an average rate from about 1.5 mg/day to about 3.5 mg/day.
Alternatively, even though Lee does not explicitly recites that the release of the desired quantity of drug over the desired period of time being specifically the claimed release rates, such feature would be obvious to one of ordinary skill in the art. First, it is noted that Lee explicitly discloses that the drug formulation may be a solid or semi-solid ([0078]) and that one of the drug to be delivered by the drug delivery device is cisplatin ([0084]). Lee further discloses that the rate and total amount of drug delivered by the device depends on the surface area of the body of the device and permeability of the construction of the body, such as the number of 

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2007/0202151 A1). 
Claim 13. Lee discloses the device of claim 8, wherein Lee does not explicitly disclose that the device contains from 500 mg to 1000 mg cisplatin. However, Lee does further disclose that the total volume of the reservoir is sufficient to contain all of the drug needed for to complete a particular treatment in order to reduce the number of procedures required ([0062]). Moreover, the instant disclosure also does not appear to provide criticality for the claimed range (instant pg. 10, lines 25-26). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lee with the device containing 500 mg to 1000 mg of cisplatin if this amount is required for a particular treatment in order to complete the desired treatment and minimizing the number of procedures ([0062] of Lee).
Claim 18. Lee discloses an implantable device for intraperitoneal delivery of cisplatin, the device comprising: 
an elongated housing (i.e., tube) comprises an elastomeric tube  ([0039]) having a first end (i.e., one end of the tube), a second end (i.e., the other end of the tube), and annular wall between the first and second ends (i.e., wall of the tube); 
a reservoir (i.e., reservoir defined within the tube to contain drug formulation) defined at least in part by an inner surface of the annular wall of the elastomeric tube ([0037]); 
a drug payload (i.e., drug formulation) disposed in the reservoir and comprising cisplatin ([0084]); 
a radio-opaque element ([0056]-[0057]) in the housing; and 
a suture loop ([0114]; i.e., a ring) provided at one of the ends, 

Again, while Lee further discloses that the total volume of the reservoir is sufficient to contain all of the drug needed for to complete a particular treatment in order to reduce the number of procedures required ([0062]), Lee does not explicitly disclose that the device contains from 500 mg to 1000 mg cisplatin. However, the instant disclosure also does not appear to provide criticality for the claimed range (instant pg. 10, lines 25-26). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lee with the device containing 500 mg to 1000 mg of cisplatin if this amount is required for a particular treatment in order to complete the desired treatment and minimizing the number of procedures ([0062] of Lee).
Claim 19. Lee discloses the device of claim 18, wherein since the device of Lee is capable of delivering drug providing extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]), the device of Lee is capable of releasing the cisplatin in vitro at a rate from about 15 mg/day to about 50 mg/day in phosphate buffered saline at 37° C.
However, even though Lee does not explicitly recites that the release of the desired quantity of drug over the desired period of time being specifically the claimed release rates, in vitro at a rate from about 15 mg/day to about 50 mg/day in phosphate buffered saline at 37° C since in vitro in phosphate buffered saline at 37° C). 
Claim 20. Lee discloses the device of claim 18, wherein since the device of Lee is capable of delivering drug providing extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]), the device of Lee is capable of releasing the cisplatin in vivo at a rate from about 0.6 mg/hour to about 2.5 mg/hour.
Again, even though Lee does not explicitly recites that the release of the desired quantity of drug over the desired period of time being specifically the claimed release rates, such feature would be obvious to one of ordinary skill in the art. First, it is noted that Lee explicitly discloses that the drug formulation may be a solid or semi-solid ([0078]) and that one of the drug to be delivered by the drug delivery device is cisplatin ([0084]). Lee further discloses that the rate and total amount of drug delivered by the device depends on the surface area of the body of the device and permeability of the construction of the body, such as the number of apertures and total mass of drug pay load ([0054]), coating the device body to modulate water permeability to control the rate of release ([0055]), changing the size of the aperture(s) ([0067]), degradation rate of a degradable membrane disposed over the aperture(s) ([0070]-[0075]). Lee also discloses that the device being capable of being used in a treatment method to provide extended, continuous, intermittent, or periodic release of a desired quantity of drug over a desired (predetermined) period of time ([0113]). Moreover, Lee also discloses “given a particular target therapeutic dosage of a drug and acceptable implant dimensions for a particular body cavity and route of implantation, one skilled in the art can select appropriate in vivo). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No. 2007/0202151 A1) in view of Lee (US Pub. No. 2010/0331770 A1)(hereinafter as Lee’770).
Claim 4. Lee discloses the device of claim 1, wherein the device further comprises at least one suture loop ([0114]; i.e., ring), at least one radio-opaque element ([0056]), or a combination thereof but does not further explicitly disclose that the device is sterilized. However, since Lee discloses a medical device for implanting in body cavities of a patient ([0109]) and being usable for treating infections ([0085]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lee so as to be sterilized. 
Moreover, it is noted that Lee’770 further discloses that the implantable drug delivery devices similar to that of Lee being sterilized such as after the device is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783